DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment and Response to Remarks
This Action is in response to the amendment filed on August 25, 2022. Claims 10-12, 14-16, 18-19, 24, and 33-43 are pending. Claims 1-9, 13, 17, 20-23, and 25-32 have been cancelled by Applicant. Claims 10-12, 14-16, 18-19, 24, and 33-43 have been fully examined.
With respect to the restriction requirement for claim 43 for lack of unity, Applicant’s remarks and amendment were fully considered and are persuasive. The restriction request is withdrawn.
With respect to the 101 rejection, Applicant is of the opinion that the amendment overcomes the rejection, The examiner respectfully disagrees and notes that claim 39 is still directed to a smart contract which is software per se.
With respect to the 103 rejections, Applicant’s remarks and amendments were fully considered but are not persuasive. Applicant argues, on page 12 of Remarks, that Without admitting the propriety of the rejections, and specifically not admitting that Tran teaches equivalence of number of subdivided units of the same token, making them fungible, and that Applicant’s amendment makes it clear that the substitute asset is not the same token or the original rights. The examiner respectfully disagrees and notes that Tran, at least in [0197]-[0199] teaches that tokens are exchangeable for other tokens and different items of value. In addition, Tran at least in [0205] teaches exchanging cryptocurrencies with stocks (non-cryptocurrency). Therefore, the prior art still teaches the amended claim limitations.

Claim objections
With respect to claims 40-42, the claims recite “the method according to claim 39…” However,  claim 39 from which they depend, as amended, does not recite a method.  Appropriate correction is required.

Claim Interpretation
The currently amended claims recite in various limitations: “a distributed ledger,” “a blockchain,” “a subset of a distributed plurality of processors,” “blockchain with at least a subset of the distributed plurality of automated processors,” “a distributed ledger network implemented by at least a subset of the distributed plurality of processors,” “at least a portion of the distributed plurality of processors,” and “a cryptographically-authenticated, distributed ledger.”
However, the Specification discloses using distributed ledger technology and blockchain. Therefore, with respect to the claim recitations above, all of the terms that refer to blockchain or ledger are interpreted interchangeably as referring to the same entity. In addition “the distributed plurality of processors” are interpreted as processors that implement the blockchain/distributed ledger. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 39-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
With respect to claim 39, the claim is directed to software per se as it recites “a smart contract representing…” and a smart contract is software.  According to MPEP 2106 II IV, however, there are four categories of invention: process, machine, article of manufacture or composition of matter. Therefore, as "software" is neither a category of invention nor a subset of one of the categories it does not represent patent eligible subject matter (In re Nuijten.)   A product claim should always contain the structure or the hardware that performs the function Applicant claims.  Therefore, the claimed product is non-statutory and therefore rejected under 35 U.S.S. §101.
Dependent claims 40-42 are also rejected for incorporating the limitations of the rejected claim 39.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14-16, 24, and 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 14 and 24, each claim recites the limitation "the non-token substitute asset."  There is insufficient antecedent basis for this limitation in the claims.
Dependent claims 15-16 are also rejected for incorporating the limitations of claim 14 from which they depend.
With respect to claim 43, the claim recites “reacquire a plurality of cryptographic tokens, tender a non-cryptographic token substitute asset, and satisfy the value from a security interest in pledged property, before expiration of a predetermined period. The claim further recites “wherein the tender of the substitute asset tolls expiration of the predetermined period.” It is not clear whether the condition "before expiration of the predetermined time period" applies to all three options (reacquire, tender and satisfy) or only to the third option (satisfy.) In addition, the following clause, "wherein the tender of the substitute asset ..." refers only to an element in the second option (tender.) Therefore it is not clear if the two phrases are universal to the three options or apply only to one option, and if so, which of the three options. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-12, 14, 16, 18-19, 24, and 33-43 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US Patent Publication No.  2017/0232300), in view of Wheeler et al. (US Patent Publication No. 2016/0343074).
With respect to claims 10, 39 and 43, Tran et al. teach:
pledging …property or a right in the …property as a security interest; ([0707]-[0708])
automatically executing the smart contract on a blockchain with at least a subset of the distributed plurality of automated processors, ([0122]-[0123])
to determine if a … token satisfying to the respective smart contract is returned or if the substitute … asset is available to toll the predetermined period upon expiration of the predetermined time period, and if not, exercising the security interest without human intervention. ([0817]-[0825])
With respect to claim 10, Tran et al. teach:
defining a plurality of smart contracts, ([0122])
each smart contract representing a computer protocol which irreversibly implements predefined rules in accordance with ascertained conditions, (terms of smart contract [0123], [0785]-[0813])
each smart contract being secured by a portion of the security interest in the … property or the right in the… property, (security interest, collateral [0707]-[0708], [0825])
each smart contract having a rule automatically executed by at least a subset of a distributed plurality of processors, ([0122]-[0123])
which requires a return of a token satisfying to the respective smart contract within a predetermined period, ([0190])
the predetermined period being tollable dependent on availability of a substitute asset distinct from the real property or the right in the real property, and the token, (tokens are exchangeable for other tokens and different items of value ( [0197]-[0199])
and if the corresponding token is not returned within the predetermined time period, automatically exercising the security interest; ([0824]-[0825], [0938])
issuing the token; (lendable item [0816]-[0817])
In addition, with respect to claim 39, Tran et al. teach:
a smart contract representing a computer protocol which irreversibly implements predefined rules in accordance with ascertained conditions… ([0122])
…security interest for a loan represented as a sale of a plurality of cryptocurrency tokens, each cryptocurrency token having an associated smart contract representing right of a cryptocurrency token holder, ([0123], [0147]-[0149], [0782]-[0813])
upon expiration of a tollable predetermined period of time, to receive an asset, or to automatically exercise the security interest to obtain the asset if the asset is not received, wherein the smart contract is expired by return of the cryptocurrency token before expiration of the tollable predetermined period of time, ([0190], [0351], [0824]-[0825], [0937]-[0938])
and wherein the predetermined period of time is tollable upon tender of a predetermined substitute non-cryptocurrency asset; (tokens are exchangeable for other tokens and different items of value ( [0197]-[0199], exchange cryptocurrencies with stock [0205])
issuing the plurality of cryptocurrency tokens; (lendable item [0816]-[0817])
…automatically exercising the security interest by at least a subset of the distributed plurality of processors…([0824]-[0825], [0938])
In addition with respect to claim 43, Tran et al. teach:
smart contract method representing a distributed ledger computer protocol using a blockchain executed by at least a subset of a plurality of distributed automated processors, which irreversibly implements predefined rules in accordance with ascertained conditions, (terms of smart contract [0123], [0785]-[0813], [0119], [0132], records of all transactions are held in the transaction ledger [0148]-[0149])
…an automatically executed smart contract loan transaction for value, obligating a debtor to at least one of: reacquire a plurality of cryptographic tokens, tender a non-cryptographic token substitute asset, and satisfy the value from a security interest in pledged property, before expiration of a predetermined period, (tokens are exchangeable for other tokens and different items of value (cryptocurrencies: [0123], [0147]-[0149], [0197]-[0199], [0782]-[0813], exchange cryptocurrencies with stock [0205], complementary lendable items [0816]-[0817])
wherein the tender of the substitute asset tolls expiration of the predetermined period; ([0190], [0351], [0824]-[0825], [0937]-[0938])
issuing the plurality of cryptographic tokens; (lendable item [0816]-[0817])
recording a transfer of the plurality of cryptographic tokens on the blockchain by at least a subset of the plurality of distributed automated processors, thereby vesting creditor rights in owners of respective cryptographic tokens; ([0119], [0132], records of all transactions are held in the transaction ledger [0148]-[0149])
…to determine if for any cryptographic token not re-acquired by the debtor, the predetermined period is tolled by tender of the non-cryptographic token substitute asset, else exercising the security interest; (tokens are exchangeable for other tokens and different items of value [0197]-[0199], exchange cryptocurrencies with stock [0205], [0817]-[0825], [0938])
terminating the security interest only when the value is satisfied. (collateral [0718], [0905]-[0906])
	Tran et al. do not explicitly teach pledging real property as a security interest,
	However, Wheeler et al. teach pledging real property as a security interest, ([0080])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain smart contract system, as taught by Tran et al. with the interest rate system of Wheeler, in order to use real property as collateral for smart contracts on a blockchain. (Wheeler et al.: Abstract, [0007])
With respect to claim 11, Tran et al. and Wheeler et al. teach the limitations of claim 10.
Moreover, Tran et al. teach:
returning the token within the tollable predetermined period of time, and automatically releasing the real property or a right in real property from the security interest. ([0190], [0817]-[0825])
With respect to claim 12, Tran et al. and Wheeler et al. teach the limitations of claim 10.
Moreover, Tran et al. teach:
the smart contract is implemented by at least a subset of the distributed plurality of processors in conjunction with a distributed ledger. ([0122]-[0125])
With respect to claim 14, Tran et al. and Wheeler et al. teach the limitations of claim 10.
Tran et al. and Wheeler et al. do not explicitly teach:
the real property or the right in the real property comprises a mine having proven available reserves of the non-token substitute asset.
However, the claim recitation indicates non-functional descriptive material and does not further limit the scope of the claim. (See MPEP2103 I C and 2111.04)
With respect to claim 16, Tran et al. and Wheeler et al. teach the limitations of claim 14.
Tran et al. and Wheeler et al. do not explicitly teach:
wherein the proven available reserves are a predetermined multiple of the non-token substitute asset.
However, the claim recitation indicates non-functional descriptive material and does not further limit the scope of the claim. (See MPEP2103 I C and 2111.04)
With respect to claim 18, Tran et al. and Wheeler et al. teach the limitations of claim 10.
Moreover, Tran et al. teach:
the token is automatically generated by at least a subset of the distributed plurality of processors as a transaction of a cryptographically-authenticated, distributed ledger comprising an automated distributed database held and updated independently by each of at least a subset of the distributed plurality of processors, forming a consensus determination of transaction validity. (processors [0122]-[0123], the system creates a transaction which has to be accepted by all others (i.e., consensus) [0137]-[0138])
With respect to claim 19, Tran et al. and Wheeler et al. teach the limitations of claim 10.
Moreover, Tran et al. teach:
recording a transfer of the token on the blockchain and verifying ownership of the transferred token through the blockchain by at least a portion of the distributed plurality of processors. ([0122]-[0123], [0202]-[0204])
With respect to claim 24, Tran et al. and Wheeler et al. teach the limitations of claim 10.
Tran et al. and Wheeler et al. do not explicitly teach:
wherein the non-token substitute asset comprises a precious metal, and the pledged real property or the right in the real property represents a proven reserve of an unrefined precious metal.
However, the claim recitation indicates non-functional descriptive material and does not further limit the scope of the claim. (See MPEP2103 I C and 2111.04)
With respect to claim 33, Tran et al. and Wheeler et al. teach the limitations of claim 10.
Moreover, Tran et al. teach:
the smart contract further comprises a rule provides …a penalty… for a token holder for payments delayed by a tolling of the predetermined period. (penalty increasing by contractual terms [0835])
In addition, Wheeler et al. teach:
…provides interest rate for a token holder for payments delayed by a tolling of the predetermined period. ([0028]-[0031])
With respect to claim 34, Tran et al. and Wheeler et al. teach the limitations of claim 10.
Moreover, Tran et al. teach:
selectively returning the tokens, such that a first subset of the tokens corresponding to the plurality of smart contracts are returned, and a second subset of the tokens corresponding to the plurality of smart contracts are not returned. (members who are in the arrears and members who are not [0833])
With respect to claim 35, Tran et al. and Wheeler et al. teach the limitations of claim 10.
Moreover, Tran et al. teach:
selectively tolling the predetermined period for the tokens, such that a first subset of the tokens corresponding to the plurality of smart contracts are tolled, and a second subset of the tokens corresponding to the plurality of smart contracts are not tolled. (members who incur a penalty and members who won’t [0833]-[0835])
With respect to claim 36, Tran et al. and Wheeler et al. teach the limitations of claim 10.
Moreover, Wheeler et al. teach:
subsets of the plurality of smart contracts are secured by distinct real property or rights in real property. ([0080])
With respect to claim 37, Tran et al. and Wheeler et al. teach the limitations of claim 36.
Moreover, Tran et al. teach:
wherein the tokens satisfying the plurality of smart contracts are fungible, ([0199])
based on a minimum value of the security interest and equivalence period tolling provision. ([0707]-[0708], [0833]-[0835])
With respect to claim 38, Tran et al. and Wheeler et al. teach the limitations of claim 10.
Moreover, Wheeler et al. teach:
wherein the plurality of smart contracts are secured by a fractional interest in the real property. ([0028]-[0031], [0080]) 
With respect to claim 40, Tran et al. and Wheeler et al. teach the limitations of claim 39.
Moreover, Tran et al. teach:
wherein said issuing the plurality of cryptocurrency tokens comprises digitizing an illiquid asset derived from the real property or a right in the real property into fractional representations using the smart contract on a distributed ledger network (blockchain stock items (digitized illiquid assets) [0197], [0202])
 implemented by at least a subset of the distributed plurality of processors ([0122]-[0123]
to require return of the cryptocurrency token within a tollable predetermined period of time, tollable dependent on tender of the substitute non-cryptocurrency asset within the tollable predetermined period of time, the fractional representations being secured by undivided shares in the pledge of the illiquid asset as collateral. ([0190], tokens are exchangeable for other tokens and different items of value [0197]-[0199], exchange cryptocurrencies with stock [0205], [0817]-[0825], [0938])
With respect to claim 41, Tran et al. and Wheeler et al. teach the limitations of claim 39.
Moreover, Tran et al. teach:
transferring ownership of a respective cryptocurrency token on an exchange, and recording the transfer in a distributed ledger network by at least a subset of the distributed plurality of processors. ([0122]-[0123], [0202]-[0204])
With respect to claim 42, Tran et al. and Wheeler et al. teach the limitations of claim 39.
Moreover, Tran et al. teach:
the smart contract comprises an illiquid asset description, an illiquid asset owner, a quantity, and at least one redemption rule… ([0121], [0132]-[0138]) 
comprising a maturity date (expiration [0035], [0950]-[0955])
 which triggers a release of the pledged illiquid asset as collateral back to the illiquid asset owner in exchange for return of the token. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al., in view of Wheeler et al., further in view of Dhupkar et al. (US Patent Publication No. 2019/0005469).
With respect to claim 15, Tran et al. and Wheeler et al. teach the limitations of claim 14.
Moreover, Tran et al. teach non-token substitute asset… (exchange cryptocurrencies with stock [0205])
Tran et al. and Wheeler et al. do not explicitly teach:
the substitute asset is automatically valued according to a value reported by commodity exchange. 
	However, Dhupkar et al. teach:
the substitute asset is automatically valued according to a value reported by commodity exchange. ([0120]-[0122])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain smart contract system, as taught by Tran et al. and Wheeler et al., with the asset valuation of Dhupkar et al., in order to determine value of a collateral. (Dhupkar et al.: Abstract, [0057])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685